Exhibit 10.32
SATELLITE SERVICE AGREEMENT FOR QUETZSAT-1
     THIS AGREEMENT between SES Latin America S.A. (“SES-LA”) ***, on the one
hand, and EchoStar 77 Corporation (“Customer”), on the other hand, is made
effective as of 24 November 2008 (the “Effective Date”). Defined terms used in
this Agreement have the meanings specified herein. This Agreement constitutes
the “New Satellite Agreement” contemplated by the 77° W.L. Agreement.
ARTICLE 1. SERVICE PROVIDED
     1.A. Scope. QuetzSat is the licensee of the BSS frequencies at the 77° W.L.
orbital location (the “Orbital Location”). SES-LA and its Affiliates intend to
construct and launch a BSS communications satellite designated as the
“QuetzSat-1 Satellite” and QuetzSat intends to operate the QuetzSat-1 Satellite
in the Orbital Location. In accordance with and subject to the terms and
conditions of this Agreement, SES-LA has agreed to provide certain satellite
services to Customer and, as stated in Subsection 2.G(8), reserve certain of the
capacity of the QuetzSat-1 Satellite in observance of QuetzSat’s obligations set
forth in the Concession. In accordance with and subject to the terms and
conditions of this Agreement, SES-LA shall provide to Customer, Customer shall
pay the applicable MRC for, and Customer (including DISH Network and EchoStar in
accordance with their respective Secondary Agreements) shall be entitled to
utilize solely for the Intended Purpose, the Service.
     The Service shall be provided in accordance with and subject to the terms
and conditions set forth in this agreement, including Attachments A — G (as
listed below), which are hereby incorporated by reference in their entirety
(collectively, the “Agreement”). In the event of any conflict or inconsistency
between the terms and conditions set forth in the body of this Agreement and the
terms and conditions set forth in any Attachment hereto, then the terms and
conditions set forth in the body of this Agreement shall control.
     Attachment A — ***
     Attachment B — ***
     Attachment C — ***
     Attachment D — ***
     Attachment E — ***
     Attachment F — Concession
     Attachment G — ***
1.B. Terms Related to Construction Contract, Launch Service Agreement, and
Insurance.
     1.B(1) [Reserved]
     1.B(2) SES-LA shall (a) enter into a contract (the “Construction Contract”)
with Vendor for the construction of the QuetzSat-1 Satellite, (b) enter into a
Launch Service Agreement for the launch of the QuetzSat-1 Satellite, and
(c) negotiate insurance contracts with insurers for the launch and for the first
year (or such period as is then commercially available) of in-orbit operation
for the QuetzSat-1 Satellite.
     1.B(3) SES-LA, Customer, DISH Network and EchoStar shall collaborate in
good faith toward reaching agreements on the Technical Performance
Specifications and other requirements for, and toward the successful
construction, insurance and launch of, the QuetzSat-1 Satellite, *** The
proposed *** are described in Attachment E. Upon reaching agreement on the
Technical Performance Specifications for the QuetzSat-1 Satellite in accordance
with this Subsection 1.B(3), SES-LA and Customer shall mutually agree upon the
necessary modifications, if any, to (x) Attachment B ***, and
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 



--------------------------------------------------------------------------------



 



(y) Attachment D *** in each case to reflect the terms of such Technical
Performance Specifications.
     Subject to the parties’ respective rights and obligations set forth in the
immediately preceding paragraph, the parties shall use commercially reasonable
efforts to cause the execution of the Construction Contract as soon as
reasonably practicable and complete the Technical Performance Specifications as
soon as reasonably practicable, in each case in accordance with the steps
outlined in this paragraph and the immediately following paragraph. Upon
completion, *** attached hereto as Attachment A, and shall be deemed to be
incorporated herein by reference in their entirety. ***
     1.B(4) ***
     1.B(5) Subject to any applicable ITAR and EAR restrictions and Vendor’s
standard security procedure requirements, Customer, DISH Network and EchoStar
shall be permitted to participate in and be present at: ***. Participation by
Customer, DISH Network and EchoStar as contemplated herein shall include
attendance by their employees and U.S. citizen representatives at such events
and meetings, consultation with Customer, DISH Network and EchoStar on
engineering decisions that affect the Satellite’s performance (including the
ability to meet the applicable Technical Performance Specifications) and the
review of relevant reports and test results. When available, SES-LA shall
distribute un-redacted versions of all design review documents to Customer, DISH
Network and EchoStar. SES-LA shall also instruct Vendor to make available to
Customer, DISH Network and EchoStar and their U.S. citizen representatives
access to un-redacted versions of all technical documents under the Construction
Contract, including without limitation the spacecraft performance specification.
With reasonable prior notice, Customer, DISH Network and EchoStar shall be
permitted, ***, to view program hardware in progress in accordance with Vendor’s
access policies and procedures. Subject to any confidentiality restrictions set
forth in the Construction Contract, Customer, DISH Network and EchoStar and
their U.S. citizen representatives shall be provided access, ***, to all work,
*** provided that such access does not unreasonably interfere with such work or
any other work. Customer, DISH Network and EchoStar and their U.S. citizen
representatives shall be provided access, ***, to work being performed pursuant
to the Construction Contract in Vendor’s subcontractors’ facilities to the
extent Vendor obtains such access, subject to the right of Vendor and SES-LA (or
its designee) to accompany Customer, DISH Network and EchoStar and their U.S.
citizen representatives on any such visit and subject further to the execution
by Customer, DISH Network and EchoStar and their U.S. citizen representatives of
non-disclosure or similar agreements as may be required by said subcontractors.
***
     1.B(6) In the event that Customer requests a modification of any Satellite
*** in compliance with Subsection 1.B(6) of each of the Secondary Agreements,
then SES-LA shall negotiate in good faith with Vendor and in accordance with
SES-LA’s obligations under Subsection 3.A(10) to implement such modification.
*** SES-LA and Customer agree to negotiate, in advance and in good faith, the
necessary changes to this Agreement, if any, reasonably related to such
modifications, prior to implementing any such modifications. *** Customer
further acknowledges that any such modification may also require additional
approvals or authorizations (a) from SCT, COFETEL and/or other Mexican
Governmental Entities and/or the ITU, which SES-LA shall use its commercially
reasonable efforts to ***, and/or (b) from the FCC and/or other United States
Governmental Entities, which Customer shall use its commercially reasonable
efforts to cause DISH Network and/or EchoStar, as applicable, to obtain. Upon
the request of SES-LA, Customer agrees to provide reasonable support and to use
commercially reasonable efforts to cause DISH Network and EchoStar to provide
reasonable support, as soon as reasonably practicable, to assist SES-LA in the
regulatory process for the approvals and authorizations described in clause
(a) of the preceding sentence. Upon the request of Customer, SES-LA agrees to
provide reasonable support, as soon as reasonably practicable, to assist
Customer, DISH Network and EchoStar in the regulatory process for the approvals
and authorizations described in clause (b) of the preceding sentence,
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

2



--------------------------------------------------------------------------------



 



***. In the event that, notwithstanding such commercially reasonable efforts by
SES-LA and/or Customer, as applicable, such reasonable support from SES-LA
and/or Customer, as applicable, and such commercially reasonable efforts by
Customer to cause DISH Network and EchoStar to provide such reasonable support
*** any required additional approvals or authorizations are not obtained, then
no modifications to the Satellite shall be made.
     1.B(7) SES-LA agrees to keep Customer promptly apprised of all material
third party discussions related to the Launch Service Agreement. *** Subject to
any applicable ITAR and EAR restrictions, Customer, DISH Network and EchoStar
and their U.S. citizen representatives shall be permitted to participate in
reviews of each of LSA Vendor’s milestone events with respect to launch of the
Satellite. Customer and Customer’s guests may at Customer’s expense attend the
launch of the Satellite.
     1.B(8) SES-LA agrees to keep Customer promptly apprised of all material
third party discussions related to insurance. SES-LA shall collaborate with and
include Customer, DISH Network and EchoStar in all significant decisions related
to insurance, including without limitation the placement of insurance, ***.
SES-LA shall use commercially reasonable efforts to include terms in the
insurance policies that would include a return of all premiums (or as much of
such premiums as possible) in the event of a cancellation of the policies.
     1.B(9) ***
     1.B(10) ***
     1.B(11) Customer acknowledges and agrees that it is SES-LA’s intention to
procure commercial launch and in-orbit insurance covering the Net Book Value of
the Satellite *** based on an allocation of such Net Book Value to the various
payloads on the Satellite, as determined by mutual agreement of SES-LA,
Customer, DISH Network and EchoStar subsequent to execution of the Construction
Contract (and subject to later modification by mutual agreement of such
parties). The terms and conditions of this Agreement shall be equitably adjusted
as necessary to reflect the original or modified allocation (e.g., the formula
in clause (e) of Subsection 2.H(3), *** Attachment B, and the terms and
conditions referencing a Failed Payload may need adjustment). Upon the request
of SES-LA, Customer, DISH Network or EchoStar, SES-LA, Customer, DISH Network
and EchoStar shall use commercially reasonable efforts to mutually agree upon
the original allocation or a modified allocation. ***
     1.B(12) SES-LA shall use commercially reasonable efforts to obtain specific
payload-level insurance coverage (i.e., in the initial launch coverage and the
subsequent in-orbit coverages), consistent with the allocation of Net Book Value
determined under Subsection 1.B(11). During such periods of the Service Term in
which no such payload-level coverage exists, the references to “Failed Payload”
in Subsection 2.A(3), Subsection 2.C(2), Subsection 5.B(1) and Subsection 7.B(1)
shall be disregarded. During such periods of the Service Term in which such
payload-level coverage exists, the foregoing references shall apply and the
terms and conditions of this Agreement shall be equitably adjusted as necessary
to reflect the existence of such coverage.
1.C. Service Term. The term for Service (the “Service Term”) on any Satellite
*** shall commence on the In-Service Date for that Satellite, and, except as
otherwise provided herein, shall expire on the earlier of ***
1.D. Notices. All notices regarding technical or operational matters requiring
immediate attention shall be given by telephone to the telephone numbers set
forth below for Customer and the telephone number set forth in the User’s Guides
for Technical Representative (on behalf of SES-LA) and shall be followed by
written notification in accordance with the procedure set forth below. Any other
notice required or permitted to be given hereunder shall be in writing and shall
be sent by facsimile transmission or by
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

3



--------------------------------------------------------------------------------



 



overnight courier service, charges prepaid, to the party to be notified,
addressed to such party at the address set forth below, or sent by facsimile to
the fax number set forth below, or such other address or fax number as such
party may have substituted by written notice to the other party. The sending of
such notice with confirmation of receipt thereof (in the case of facsimile
transmission) or receipt of such notice (in the case of delivery by overnight
courier service) shall constitute the giving thereof.
     If to be given to Customer:
          Attn: ***
          cc: ***
     If to be given to SES-LA:
          Attn: ***
           cc: ***
     Customer’s 24-Hour Emergency Telephone # for Technical/Operational Issues:
     ***
1.E. ***
ARTICLE 2. PAYMENTS AND OTHER CONSIDERATIONS/ FUTURE SATELLITES
***
     2.A(2) [Reserved]
     ***
     2.A(5) [Reserved]
     2.A(6) [Reserved]
2.B. Monthly Recurring Charges.
     2.B(1) ***
     2.B(2) [Reserved]
     2.B(3) ***
     2.B(4) ***
     2.B(5) At an appropriate time, and from time to time in the event that
Customer exercises its right in Subsection 2.G(10) to locate the Satellite at an
Alternate Orbital Location after receipt of, and consistent with, Unanimous
Instructions pursuant to Subsection 2.G(10) of each of the Secondary Agreements
and as otherwise necessary, SES-LA, Customer, DISH Network and EchoStar shall
collaborate in good faith as to the methods by which TT&C will be provided for
the QuetzSat-1 Satellite, provided that, *** such methods must meet the minimum
requirements of the Concession when the Satellite is located at the Orbital
Location. With respect to periods when the QuetzSat-1 Satellite is located
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

4



--------------------------------------------------------------------------------



 



at the Orbital Location, such collaboration shall include without limitation the
following topics: (x) location of TT&C facilities in Mexico in accordance with
the terms and conditions of the Concession, and whether to build a facility or
contract for services from a third party; and (y) tax considerations, including
with respect to permanent establishments. SES-LA agrees to keep Customer, DISH
Network and EchoStar promptly apprised of all material third party discussions
related to TT&C for the QuetzSat-1 Satellite. SES-LA shall collaborate with and
include Customer, DISH Network and EchoStar in all significant decisions related
to TT&C for the QuetzSat-1 Satellite, including without limitation the purchase
of TT&C equipment and other terrestrial facilities necessary to perform TT&C
services, although the parties agree that SES-LA shall make the final
decisionswith respect to TT&C for the QuetzSat-1 Satellite (provided that such
decisions are consistent with SES-LA’s obligations under this Agreement). ***
     2.B(6)***
2.C. Monthly Recurring Charges Adjustments/Refunds.
     2.C(1) *** In the event of a Satellite Failure for any reason whatsoever,
Customer’s obligation to pay the MRCs due for the period after the Satellite
Failure shall automatically terminate as of the date of the Satellite Failure,
***. SES-LA shall refund to Customer any MRCs paid for periods subsequent to the
date of a Satellite Failure, including the period between and including the date
of the Satellite Failure and the date upon which it is determined that a
Satellite Failure has occurred.
     2.C(2)***
2.D. MRC Calculation and Audit Rights. ***
2.F. Taxes and Other Charges. *** SES-LA represents that, as of the date hereof,
it has no actual knowledge of any Taxes (1) which would be or are proposed to be
levied on SES-LA or any of its Affiliates by any Governmental Entities,
(2) which would apply or are proposed to apply to the Service at the Orbital
Location or the facilities used to provide the Service at the Orbital Location
to Customer, or ***. The parties shall use their respective commercially
reasonable efforts to support each other in (a) the optimization of tax-related
strategies, and (b) actions against the establishment of new Taxes that would be
payable or reimbursable by Customer pursuant to this Section 2.F ***
2.G. Terms Applicable to the QuetzSat-1 Satellite.
     2.G(1) SES-LA Authorizations. *** SES-LA agrees to use commercially
reasonable efforts to maintain the Concession and to pursue, secure, as soon as
reasonably practicable, and maintain all other Authorizations necessary for the
Service Term from SCT, COFETEL, all other Mexican Governmental Entities and the
ITU to (a) locate the QuetzSat-1 Satellite at the Orbital Location, and
(b) permit (i) TT&C functions for the Satellite at the Orbital Location to be
uplinked from an earth station in Mexico, (ii) DISH Network and its Affiliates
to uplink video, data and audio services from the United States to, and downlink
video, data and audio services into the United States, Mexico and Central
America from, the DISH Payload using the 77º W.L. Frequencies utilized by the
DISH Payload at the Orbital Location, (iii) EchoStar and its Affiliates to
uplink video, data and audio services from the United States to, and downlink
video, data and audio services into the United States, Mexico and Central
America from, the EchoStar Payload using the 77º W.L. Frequencies utilized by
the EchoStar Payload at the Orbital Location, (iv) DISH Network and its
Affiliates to use the QuetzSat-1 Satellite at the Orbital Location consistent
with the Technical Performance Specifications and for the Intended Purpose, and
(v) EchoStar and its Affiliates to use the QuetzSat-1 Satellite at the Orbital
Location consistent with the Technical Performance Specifications and for the
Intended Purpose, with the exception of the separate concession that is required
to provide direct-to-home
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

5



--------------------------------------------------------------------------------



 



service into Mexico from the QuetzSat-1 Satellite and any additional
authorizations specifically relating thereto (collectively, the “77° W.L.
License”). (The parties acknowledge and agree that *** (y) the reference in the
foregoing clauses (iv) and (v) to the Intended Purpose is not intended and shall
not be construed to foreclose Customer, DISH Network and EchoStar from use of
the QuetzSat-1 Satellite for other authorized purposes.) SES-LA agrees to use
commercially reasonable efforts to respond promptly to requests for further
information from SCT, COFETEL, other Mexican Governmental Entities and the ITU.
*** SES-LA agrees to consult regularly with Customer during the regulatory
process for the 77° W.L. License, and shall advise Customer on a timely basis of
all material developments concerning such process. SES-LA agrees that if any
filing or submission made by SES-LA during the regulatory process for the 77°
W.L. License mentions Customer, DISH Network and/or EchoStar, or any of the
terms or conditions set forth in this Agreement, then it shall obtain the prior
approval of each of those mentioned (i.e., from among Customer, DISH Network
and/or EchoStar) before filing or submitting material to any Governmental
Entities, such approval not to be unreasonably withheld or delayed. Upon the
request of SES-LA, Customer agrees to provide reasonable support, and to use
commercially reasonable efforts to cause DISH Network and EchoStar to provide
reasonable support, in each case as soon as reasonably practicable, to assist
SES-LA in the regulatory process for the 77° W.L. License. ***
     2.G(2) Customer Authorizations. Customer agrees to cause DISH Network to
use commercially reasonable efforts at the expense of DISH Network to pursue,
secure, as soon as reasonably practicable, and maintain all Authorizations
necessary for the Service Term from United States Governmental Entities
(including without limitation the FCC and Department of State) to permit (a)
DISH Network to uplink video, data and audio services from the United States to,
and downlink video, data and audio services into the United States, Mexico and
Central America from, the DISH Payload using the 77º W.L. Frequencies utilized
by the DISH Payload at the Orbital Location, and (b) DISH Network to use the
QuetzSat-1 Satellite at the Orbital Location consistent with the Technical
Performance Specifications and for the Intended Purpose, including without
limitation all necessary blanket authorizations of earth stations (with respect
to the number of earth stations reasonably deemed necessary by Customer from
time to time) seeking to receive direct-to-home transmissions in the United
States from the QuetzSat-1 Satellite at the Orbital Location (collectively, the
“DISH FCC Approvals”). Customer further agrees to cause EchoStar to use
commercially reasonable efforts at the expense of EchoStar to pursue, secure, as
soon as reasonably practicable, and maintain all Authorizations necessary for
the Service Term from United States Governmental Entities (including without
limitation the FCC and Department of State) to permit (aa) EchoStar to uplink
video, data and audio services from the United States to, and downlink video,
data and audio services into the United States, Mexico and Central America from,
the EchoStar Payload using the 77º W.L. Frequencies utilized by the EchoStar
Payload at the Orbital Location, and (bb) EchoStar to use the QuetzSat-1
Satellite at the Orbital Location consistent with the Technical Performance
Specifications and for the Intended Purpose (collectively, the “EchoStar FCC
Approvals”). (The parties acknowledge and agree that the references in the
foregoing clauses (b) and (bb) to the Intended Purpose are not intended and
shall not be construed to foreclose Customer, DISH Network and EchoStar from use
of the QuetzSat-1 Satellite for other authorized purposes.) ***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

6



--------------------------------------------------------------------------------



 



*** In connection with the foregoing and in consultation with SES-LA, Customer
agrees to use commercially reasonable efforts to cause DISH Network to file all
documents and take all actions reasonably necessary to obtain the DISH FCC
Approvals as soon as reasonably practicable and EchoStar to file all documents
and take all actions reasonably necessary to obtain the EchoStar FCC Approvals
as soon as reasonably practicable. Customer agrees to use commercially
reasonable efforts to cause DISH Network and EchoStar to respond promptly to
requests for further information from United States Governmental Entities.
Customer agrees to cause DISH Network to consult regularly with SES-LA during
the regulatory process for the DISH FCC Approvals and EchoStar to consult
regularly with SES-LA during the regulatory process for the EchoStar FCC
Approvals, and shall advise SES-LA on a timely basis of all material
developments concerning such process. Customer agrees that if any filing or
submission made by DISH Network or EchoStar during the regulatory process for
the FCC Approvals mentions SES-LA or any of the terms or conditions set forth in
this Agreement, then it shall obtain the prior approval of SES-LA before filing
or submitting material to any Governmental Entities, such approval not to be
unreasonably withheld or delayed. Upon the request of Customer, SES-LA agrees to
provide reasonable support, as soon as reasonably practicable, to assist
Customer, DISH Network and EchoStar in the regulatory process for the FCC
Approvals, and to use best reasonable efforts to cause the then-current Mexican
citizen shareholders in QuetzSat to provide such reasonable support ***
     2.G(3) Concession. Customer and SES-LA acknowledge the terms and conditions
for the concession to occupy the Orbital Location, develop its corresponding BSS
frequencies, and broadcast and receive signals established and issued by SCT to
QuetzSat on 2 February 2005 (the “Concession”)(a copy of which is appended to
this Agreement as Attachment F).
     2.G(4) Coordination.
          2.G(4)(a) ***
           2.G(4)(b) ***
          2.G(4)(c) ***
     2.G(5) [Reserved]
     2.G(6) ***
     2.G(7) [Reserved]
     2.G(8) Capacity Obligation. The parties acknowledge QuetzSat’s obligation
(the “Capacity Obligation”) *** Customer shall be responsible for meeting all
requirements related to the Capacity
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

7



--------------------------------------------------------------------------------



 



Obligation, including any requirements resulting from the failure of capacity
provided on the QuetzSat-1 Satellite or failure of the Alternate Capacity in the
manner described in Subsection 2.G(8) of each of the Secondary Agreements. Upon
the request of Customer, SES-LA agrees to provide reasonable support, as soon as
reasonably practicable, to assist Customer in meeting all requirements related
to the Capacity Obligation, and to use best reasonable efforts to cause the
then-current Mexican citizen shareholders in QuetzSat to provide such reasonable
support ***
     2.G(9) ***
     2.G(10) ***
     2.G(11) ***
     2.G(12) ***
     2.H(1)(b) [Reserved]
     ***
     2.H(2)(b) [Reserved]
     2.H(2)(c) ***
     2.H(3)(e) ***
ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS
3.A. SES-LA’s Representations, Warranties and Covenants. SES-LA hereby
represents, warrants and covenants to Customer as follows:
     3.A(1) It is a limited liability company (Société Anonyme) duly organized,
validly existing and in good standing under the laws of Luxembourg. It is duly
licensed or qualified to do business as a foreign entity in all jurisdictions
where the failure to be so qualified would materially adversely affect its
ability to perform its obligations hereunder. It has all requisite power and
authority to own its properties and carry on its business as now conducted.
     3.A(2) Subject to the Board of Directors approval contemplated by
Section 10.Q, the execution, delivery and performance (as provided herein) by
SES-LA of this Agreement has been duly authorized by all requisite corporate
action of SES-LA (including without limitation any necessary action of its
directors and shareholders) and will not violate any applicable provisions of
law or any order of any court or any agency of government and will not conflict
with or result in a breach under (a) its constating documents, or (b) any
material agreement to which SES-LA is a party or by which it is bound. This
Agreement is a legal, valid and binding obligation of SES-LA, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.
     3.A(3) SES-LA has not retained or authorized anyone to represent it as a
broker or finder in connection with this Agreement.
     3.A(4) ***
     3.A(5) [Reserved]
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

8



--------------------------------------------------------------------------------



 



     3.A(6) Neither SES-LA nor any of its Affiliates shall place another
satellite in service that would cause interference with the 77º W.L.
Frequencies.
     3.A(7) ***
     3.A(8) Except with respect to the “QuetzSat-1” designation, SES-LA hereby
grants to Customer and any successor owner of the QuetzSat-1 Satellite and their
respective Affiliates (a) a non-exclusive, royalty-free, fully-paid-up and
irrevocable license under all patents, copyrights, trade secrets and other
intellectual property of SES-LA and its Affiliates necessary for Customer to use
the QuetzSat-1 Satellite for the purposes permitted hereunder *** such license
to expire on the expiration or termination of this Agreement (except in the case
of a Purchased Satellite, for which such license shall expire on the End-of-Life
of the Purchased Satellite), and (b) the right to sub-license the license
described in clause (a) to DISH Network and/or EchoStar and/or their Affiliates
under terms that are consistent with clause (a).
     3.A(9) ***
     3.A(10) ***
     3.A(11) [Reserved]
     3.A(12) [Reserved]
     3.A(13) ***
     3.A(14) ***
     3.A(15) ***
     3.A(16) ***
     3.A(17) ***
     3.A(18) ***
     3.A(19) ***
     3.A(20) ***
     3.A(21) ***
3.B. Customer’s Representations, Warranties and Covenants. Customer hereby
represents, warrants and covenants to SES-LA as follows:
     3.B(1) It is a corporation duly organized, validly existing and in good
standing under the laws of Delaware. It is duly licensed or qualified to do
business as a foreign entity in all jurisdictions where the failure to be so
qualified would materially adversely affect its ability to perform its
obligations hereunder. It has all requisite power and authority to own its
properties and carry on its business as now conducted.
     3.B(2) Subject to the Board of Directors approval contemplated by
Section 10.Q, the execution, delivery and performance (as provided herein) by
Customer of this Agreement has been duly authorized by all requisite corporate
action of Customer (including without limitation any necessary action of its
directors
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

9



--------------------------------------------------------------------------------



 



and shareholders) and will not violate any applicable provisions of law or any
order of any court or agency of government and will not conflict with or result
in a breach under (a) its Articles of Incorporation or By-Laws, or (b) any
material agreement to which Customer is a party or by which it is bound. This
Agreement is a legal, valid and binding obligation of Customer, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.
     3.B(3) Customer has not employed or authorized anyone to represent it as a
broker or finder in connection with this Agreement.
     3.B(4) ***
     3.B(5) Customer shall properly illuminate and shall use commercially
reasonable efforts to cause third parties that Customer authorizes to use the
Service to properly illuminate the Transponders.
     3.B(6) [Reserved]
     3.B(7) ***
     3.B(8) ***
     3.B(9) ***
     3.B(10) ***
     3.B(11) ***
     3.B(12) ***
***
ARTICLE 4. SERVICE RESPONSIBILITIES
4.A. Laws and Regulations Governing Service. Construction, launch, location and
operation of the Satellite, SES-LA’s satellite system, and Customer’s and
SES-LA’s performance of all obligations pursuant to this Agreement, are subject
to all applicable laws and regulations of Mexico, the United States and other
relevant jurisdictions, including without limitation ITAR and EAR, the Ley
Federal de Telecomunicaciones (Mexico), as amended, the Communications Act, all
applicable policies, decisions, orders, rules and regulations of SCT, COFETEL,
COFECO and the FCC, and coordination agreements with other operators and
administrations, provided that it is understood that location and operation of
the Satellite at the Orbital Location shall be subject to the licensing
jurisdiction of Mexico and that the United States shall not have responsibility
for the Satellite during its location and operation at the Orbital Location.
Unless otherwise specified in this Agreement *** this Section 4.A shall take
precedence over any terms and conditions of this Agreement that could otherwise
result in an action contrary to applicable laws and regulations.
4.B. Use Conditions.
     4.B(1) Customer shall use the Service in accordance with (a) all applicable
laws and regulations *** and (b) the conditions of use to be contained in a
Commercial Operations Systems User’s Guide to be agreed to by SES-LA, Customer
and DISH Network with respect to the DISH Payload and a Commercial Operations
Systems User’s Guide to be agreed to by SES-LA, Customer and EchoStar with
respect to the EchoStar Payload (collectively the “User’s Guides”). *** Customer
shall not use the Service for any
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

10



--------------------------------------------------------------------------------



 



unlawful purpose, including violation of laws governing the content of material
transmitted using the Service. *** SES-LA shall also provide continuous
monitoring of the Satellite in accordance with generally accepted industry
standards.
     4.B(2) ***
ARTICLE 5. OPERATIONAL MATTERS
5.A. Service Access. Customer is responsible for providing, operating and
maintaining the equipment necessary to access the Satellite and Service. When
signals are being transmitted from an earth station provided by Customer,
Customer shall be responsible for proper illumination of the Transponders.
Should improper illumination be detected by SES-LA, Customer shall be notified
and shall take corrective action promptly. *** Customer at its expense shall
provide SES-LA with any descrambling or decoding devices that may be required
for signal monitoring. At a mutually agreed time, and prior to Customer
transmitting from its earth station(s), Customer shall demonstrate to SES-LA’s
designated Technical Operations Center that its earth station(s) comply with the
satellite access specifications contained in the User’s Guides.
***
5.C. Certain Other Operational Matters.
***
ARTICLE 6. INDEMNIFICATION
***
ARTICLE 8. CONFIDENTIALITY AND NONDISCLOSURE
8.A. Certain Information Regarding Service. Except for disclosures required by a
court or governmental agency or to assignees permitted under Section 10.I, each
party hereby agrees not to disclose to third parties (without the prior written
consent of the other party) the material terms and conditions of this Agreement
and the Secondary Agreements (including but not limited to the prices, payment
terms, schedules, protection arrangements, and restoration provisions thereof),
and all information provided to Customer, DISH Network and EchoStar and SES-LA
related to the design and performance characteristics of the Satellite, and any
subsystems or components thereof, including the Transponders. ***
8.B. Proprietary Information.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

11



--------------------------------------------------------------------------------



 



     8.B(1) To the extent that either party discloses to the other any other
information which it considers proprietary or is proprietary information of a
third party, in written or tangible form, said party shall identify such
information as proprietary when disclosing it to the other party by marking it
clearly and conspicuously as proprietary information. Any proprietary disclosure
to either party, if made orally, shall be identified as proprietary information
at the time of disclosure, if the disclosing party wishes to keep such
information proprietary under this Agreement. Any such information disclosed
under this Agreement shall be used by the recipient thereof only in its
performance under this Agreement.
     8.B(2) Neither party shall be liable for the inadvertent or accidental
disclosure of such information marked as proprietary, if such disclosure occurs
despite the exercising of the same degree of care as the receiving party
normally takes to preserve and safeguard its own proprietary information (but
not less than reasonable care) or if such information (a) is or becomes lawfully
available to the public from a source other than the receiving party before or
during the period of this Agreement, (b) is released in writing by the
disclosing party without restrictions, (c) is lawfully obtained by the receiving
party from a third party or parties without obligation of confidentiality,
(d) is lawfully known by the receiving party prior to such disclosure and is not
subject to any confidentiality obligations, or (e) is at any time lawfully
developed by the receiving party completely independently of any such disclosure
or disclosures from the disclosing party.
     8.B(3) In addition, neither party shall be liable for the disclosure of any
proprietary information which it receives under this Agreement or the Secondary
Agreements pursuant to judicial action or decree, or pursuant to any requirement
of any Governmental Entity or any agency or department thereof, having
jurisdiction over such party, provided that in the reasonable opinion of counsel
for such party such disclosure is required, and provided further that such party
shall have given the other party notice, to the extent reasonably practicable,
prior to such disclosure.
     8.B(4) Customer, DISH Network, EchoStar and SES-LA agree to negotiate in
good faith a five-party non-disclosure agreement with Vendor for information to
be disclosed related to this Agreement.
8.C. Survival. The provisions of this Article 8 are in addition to, and not in
lieu of, any agreements of the parties regarding confidentiality executed by the
parties on or before the date hereof and shall survive expiration or termination
of this Agreement indefinitely.
ARTICLE 9. TERMINATION
     9.A. Termination for Default.
     ***
9.F. Expiration of Agreement/Survival.
     9.F(1) ***
     9.F(2) Neither party shall have any further rights, obligations or
liability to the other under this Agreement in the event of the termination or
expiration of this Agreement, except for any rights, obligations or liability
(a) arising prior to such termination or expiration, (b) expressly arising upon
or as a result of such termination or expiration, (c) expressly described in
this Agreement as surviving such expiration or termination, (d) that logically
would be expected to survive termination or expiration, or (e) arising as a
result of or in connection with the representations, warranties and covenants in
Article 3.
***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

12



--------------------------------------------------------------------------------



 



ARTICLE 10. GENERAL PROVISIONS
10.A. Force Majeure. If a Force Majeure Event under this Agreement has occurred
and is continuing, then the performance obligations of the party directly
affected by such Force Majeure Event under this Agreement shall be tolled for
the duration of such Force Majeure Event and such party shall not be liable to
the other by reason of any delay or failure in performance of this Agreement
which arises out of such Force Majeure Event, provided that the party directly
affected by such Force Majeure Event shall promptly take and continue to take
all reasonable actions to abate such Force Majeure Event as soon as possible.
*** If Service is unavailable as a result of a Force Majeure Event affecting the
Satellite, then Customer’s obligation to pay the MRCs shall be suspended during
such period Service is unavailable and shall resume upon the Service becoming
available.
10.B. No Implied License. Except to the extent that the Satellite and associated
equipment are used for the Intended Purpose (or as otherwise set forth to the
contrary in this Agreement), the provision of services or the conveying of any
information under this Agreement shall not convey any license by implication,
estoppel or otherwise, under any patents or other intellectual property rights
of Customer or SES-LA, and their Affiliates, contractors and vendors (including
Vendor).
10.C. No Third-Party Rights; No Fiduciary Relationship. *** this Agreement does
not, is not intended to, and shall not be deemed or construed by the parties or
by any third party to confer any enforceable rights or remedies on, or create
any obligations or interests in, any person other than the signatories to this
Agreement; or to create the relationship of principal and agent, partnership or
joint venture or any other fiduciary relationship or association among the
signatories to this Agreement.
10.D. No Waiver; Remedies Cumulative. No waiver, alteration, or modification of
any of the terms of this Agreement shall be binding unless in writing and signed
by all parties. All remedies and rights hereunder and those available at law or
in equity shall be cumulative and the exercise by a party of any such right or
remedy shall not preclude the exercise of any other right or remedy available
under this Agreement, at law or in equity.
10.E. Costs and Legal Fees. In any action brought with respect to this Agreement
by one party hereto against the other party hereto, in addition to any other
money damages awarded by a court of competent jurisdiction, the prevailing party
shall be entitled to recover from the other party its reasonable costs,
including reasonable legal fees, in successfully bringing or defending against
such action.
10.F. Governing Law and Exclusive Jurisdiction.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

13



--------------------------------------------------------------------------------



 



     10.F(1) Each party hereby irrevocably and unconditionally agrees that the
relationship between the parties, including without limitation all disputes,
controversies or claims, whether arising in contract, tort, or under statute,
shall be governed by and construed in accordance with the laws of ***,
applicable to contracts to be made and performed entirely within ***, without
giving any effect to its conflict of law provisions.
     10.F(2) Each party hereby irrevocably and unconditionally (a) agrees that
any suit, action or proceeding with respect to this Agreement shall be
instituted only in the trial court of *** as such party may elect in its sole
and absolute discretion (for any reason or no reason), (b) consents and submits,
for itself and its property, to the jurisdiction of such courts for the purpose
of any such suit, action or proceeding instituted against it by any other, and
(c) agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     10.F(3) Each party hereby irrevocably and unconditionally agrees that
service of all writs, process and summonses in any suit, action or proceeding
pursuant to Subsection 10.F(2) may be effected by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such party at its address
for notices pursuant to Section 1.D, such service to become effective thirty
(30) days after such mailing, provided that nothing contained in this Subsection
10.F(3) shall affect the right of any party to serve process in any other manner
permitted by law.
     10.F(4) Each party hereby irrevocably and unconditionally (a) waives any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement brought in any
court specified in clause (a) of Subsection 10.F(2), (b) waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum, and (c) agrees not to plead or claim either of the
foregoing.
     10.F(5) The provisions of this Section 10.F shall survive expiration or
termination of this Agreement indefinitely.
***
10.H. Headings; Severability; Customer Purchase Orders. All titles and headings
in this Agreement are for reference purposes only; they shall not affect the
meaning or construction of the terms of this Agreement. If any part or parts of
this Agreement are held to be invalid, the remaining parts of the Agreement
shall continue to be valid and enforceable. Customer agrees that any purchase
order or other similar document that Customer may issue in connection with this
Agreement shall be for Customer’s internal purposes only and, therefore, even if
acknowledged by SES-LA, shall not in any way add to, subtract from, or in any
way modify the terms and conditions of this Agreement.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

14



--------------------------------------------------------------------------------



 



10.I. Assignment and Other Third Party Use.
***
10.J. Inter-Party Waiver. Customer, on behalf of itself and its officers,
employees, Affiliates, agents, insurers, owners and customers, agrees to accept
the inter-party waiver and related indemnity provisions required by the
applicable Launch Service Agreement for a launch, modified so as to apply to
Customer and LSA Vendor. SES-LA likewise, on behalf of itself and its officers,
employees, Affiliates, agents, insurers, owners and customers, agrees to accept
the inter-party waiver and related indemnity provisions required by the
applicable Launch Service Agreement for a launch, modified so as to apply to
SES-LA and LSA Vendor. In no event shall such inter-party waiver and related
indemnity provisions have any effect on the rights, obligations and liabilities
of and between Customer and SES-LA under this Agreement.
10.K. Publicity. Neither party shall in any way or in any form publicize or
advertise in any manner this Agreement or the Services to be provided pursuant
to this Agreement without the express written approval (which shall not be
unreasonably withheld, conditioned or delayed) of the other party, obtained in
advance, for each item of advertising or publicity. The foregoing prohibition
shall include but not be limited to news releases, letters, correspondence,
literature, promotional materials or displays of any nature or form (for
clarification purposes, the foregoing shall not apply to the marketing of the
Service by Customer to prospective third-party customers). Each request for
approval hereunder shall be submitted in writing to the representative
designated in writing; and approval, in each instance, shall be effective only
if in writing and signed by said representative. Nothing herein shall prevent
either party from providing SCT, COFETEL, the FCC, or any other Governmental
Entity, information concerning this Agreement as required by law or in response
to a request for information by such Governmental Entity, provided that the
party providing such information shall have given the other party notice, to the
extent reasonably practicable, prior to such disclosure. Notwithstanding the
foregoing, either party may refer to the fact that SES-LA is providing the
Service to Customer without the other party’s prior approval so long as such
statements are limited to a statement of such fact and are not an endorsement
(positive or negative) of any product or service.
10.L. ITAR/EAR. Information exchanged under this Agreement may be subject to
U.S. export control laws and regulations, such as the ITAR and the EAR. The
parties agree that information subject to the export control laws and
regulations shall not be disclosed or transferred to a third party without first
obtaining written approval from the disclosing party and complying with all
applicable U.S. export control laws and regulations.
10.M. Currency. All monetary amounts in this Agreement are expressed in U.S.
dollars and shall be paid in U.S. dollars.
10.N. Documents. Subject to compliance with applicable legal requirements of
Mexico and the United States (e.g., ITAR and EAR), each party agrees to provide
information and to execute, and if necessary to file with the appropriate
Governmental Entities and international organizations, such documents as the
other party shall reasonably request in order to carry out the purposes of this
Agreement.
10.O. [Reserved]
10.P. Entire Agreement. This Agreement contains the entire and exclusive
understanding of the parties with respect to the subject matters hereof and,
except (1) as expressly set forth to the contrary in Section 8.C, (2) for the
Interim Agreement, *** (5) for the Secondary Agreements, and (6) for the 77°
W.L. Agreement, supersedes all prior negotiations and agreements between the
parties with respect thereto. To the extent that any Attachment may be
inconsistent with the text of the Agreement, the text of the Agreement shall
control.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

15



--------------------------------------------------------------------------------



 



10.Q. Board Approval. This Agreement is subject to approval by the Boards of
Directors of Customer, SES-LA ***, and the approval of the Boards of Directors,
member(s) or manager(s), as applicable, for the relevant parties to the other
agreements (e.g., the DISH Secondary Agreement ***) to be executed and delivered
concurrent with the execution and delivery of this Agreement.
ARTICLE 11. DEFINITIONS
     As used in this Agreement:

     
A.
  ***
 
   
D.
  “77° W.L. Agreement” means the Agreement Regarding 77° W.L. BSS Frequencies
among SES-LA (formerly known as SES GLOBAL Latin America, S.A.), *** DISH
Network, *** dated 17 November 2004, as such agreement has concurrently been
amended and may be amended in the future. (The rights and obligations of DISH
Network were assigned to EchoStar in connection with the recent spin-off of
certain businesses and assets of DISH Network Corporation and its Affiliates.)
 
   
E.
  ***
 
   
F.
  “77° W.L. License” shall have the meaning specified in Subsection 2.G(1).
 
   
G.
  ***
 
   
K.
  “Affiliate” means, with respect to a party, any person or entity (1) more than
fifty percent (50%) of the capital securities of which on an as-converted basis
are owned by, or (2) directly or indirectly controlling, controlled by, or under
common control with, such party at the time when the determination of
affiliation is being made. For purposes of this definition, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to a person or entity, shall mean
the possession, directly or indirectly, of the power to (a) direct or cause the
direction of management policies of such person or entity, whether through the
ownership of voting securities or by contract or otherwise, or (b) select a
majority of the Board of Directors of such person or entity. ***
 
   
L.
  “Agreement” shall have the meaning specified in Section 1.A.
 
   
M.
  “Alternate Capacity” shall have the meaning specified in Subsection 2.G(8).
 
   
N.
  “Alternate Orbital Location” shall have the meaning specified in Subsection
2.G(10).
 
   
O.
  “Amendment #1 to the 77° W.L. Agreement” means Amendment #1 to Agreement
Regarding 77° W.L. BSS Frequencies effective as of 24 November 2008 between
EchoStar, Customer, ***, SES-LA ***
 
   
P.
  “Authorization” means any authorization, order, permit, approval, forbearance
decision, grant, license, consent, right, franchise, privilege or certificate of
any Governmental Entity of competent

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

16



--------------------------------------------------------------------------------



 



     
 
  jurisdiction, whether or not having the force of law.
 
   
Q.
  ***
 
   
R.
  “BSS” means the Broadcasting-Satellite Service, as defined by the Radio
Regulations of the ITU.
 
   
S.
  “Business Day” means Monday through Friday, 8:30 a.m. to 5:00 p.m. (local time
in New York, New York USA) exclusive of banking holidays observed in New York,
New York USA.
 
   
T.
  “Capacity Obligation” shall have the meaning specified in Subsection 2.G(8).
 
   
U.
  “COFECO” means Mexico’s Comisión Federal de Competencia and any successor
agency thereto.
 
   
V.
  “COFETEL” means Mexico’s Comisión Federal de Telecomunicaciones and any
successor agency thereto.
 
   
W.
  “Communications Act” means the Communications Act of 1934 (United States), as
amended.
 
   
X.
  “Concession” shall have the meaning specified in Subsection 2.G(3).
 
   
Y.
  “Construction Contract” shall have the meaning specified in Subsection 1.B(2).
 
   
Z.
  “Continuation Payments” shall have the meaning specified in Section 9.G.
 
   
AA.
  ***
 
   
BB.
  “Customer” shall have the meaning specified in the preamble paragraph.
 
   
CC.
  “Customer’s Designees” shall have the meaning specified in Subsection 4.B(2).
 
   
DD.
  “DISH FCC Approvals” shall have the meaning specified in Subsection 2.G(2).
 
   
EE.
  ***
 
   
GG.
  “DISH Network” means DISH Network L.L.C., formerly known as EchoStar Satellite
L.L.C., a limited liability company formed under the laws of Colorado.
 
   
HH.
  ***
 
   
II.
  “DISH Secondary Agreement” means the Satellite Service Agreement for
QuetzSat-1 effective as of 24 November 2008 between Customer and DISH Network.
 
   
JJ.
  “DISH Transponder” means a Transponder on the DISH Payload.
 
   
KK.
  “EAR” means the United States Export Administration Act and Export
Administration Regulations, as amended.
 
   
LL.
  “EchoStar” means EchoStar Corporation, a corporation formed under the laws of
Nevada.
 
   
MM.
  ***

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

17



--------------------------------------------------------------------------------



 



     
OO.
  “EchoStar FCC Approvals” shall have the meaning specified in Subsection
2.G(2).
 
   
PP.
  ***
 
   
RR.
  “EchoStar Secondary Agreement” means the Satellite Service Agreement for
QuetzSat-1 effective as of 24 November 2008 between Customer and EchoStar.
 
   
SS.
  “EchoStar Transponder” means a Transponder on the EchoStar Payload.
 
   
TT.
  “Effective Date” shall have the meaning specified in the preamble paragraph.
 
   
UU.
  “End-of-Life” means the date on which, in SES-LA’s reasonable judgment, the
Satellite should be taken out of service because of insufficient fuel, which for
clarification purposes shall include an allowance for sufficient fuel to
de-orbit the Satellite.
 
   
VV.
  ***
 
   
ZZ.
  “FCC” means the United States Federal Communications Commission and any
successor agency thereto.
 
   
AAA.
  “FCC Approvals” means collectively the DISH FCC Approvals and the EchoStar FCC
Approvals.
 
   
BBB.
  ***
 
   
CCC.
  “Force Majeure Event” means ***
 
   
DDD.
  “Governmental Entity” means any (1) multinational, federal, provincial, state,
municipal, local or other government, governmental or public department, central
bank, court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (2) subdivision, agent, commission, board, or authority of any of the
foregoing, or (3) quasi-governmental or private body validly exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing, in each case in the proper exercise of its governmental
authority.
 
   
EEE.
  ***
 
   
FFF.
  “In-Service” means that the Satellite (or a Replacement Satellite or a
Successor Satellite, as applicable) is deployed at the Orbital Location, and,
following SES-LA testing and verification of the entire Satellite, ***
 
   
GGG.
  “In-Service Date” means the date on which the Satellite (or a Replacement
Satellite or Successor Satellite, as applicable) is In-Service.
 
   
HHH.
  “Initial Term” shall have the meaning specified in Section 1.C.

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

18



--------------------------------------------------------------------------------



 



     
III.
  ***
 
   
JJJ.
  “Intended Purpose” means the use of the 77° W.L. Frequencies, subject to
Subsection 2.G(8), to provide direct-to-home video, audio and data services into
***
 
   
KKK.
  “Interim Agreement” means the Satellite Relocation and Use Agreement for the
77° W.L. Orbital Location among SES-LA (formerly known as SES GLOBAL Latin
America, S.A.), *** DISH Network and *** dated 13 May 2005, as such agreement
has previously been amended, is concurrently being amended and may be amended in
the future. (The rights and obligations of DISH Network under such agreement
were assigned to EchoStar in connection with the recent spin-off of certain
businesses and assets of DISH Network Corporation and its Affiliates.)
 
   
LLL.
  “Interim Satellite” shall have the meaning specified in Subsection 2.H(5).
 
   
MMM.
  “Invoice Date” shall have the meaning specified in Subsection 2.G(11).
 
   
NNN.
  ***
 
   
QQQ.
  “ITAR” means the United States Arms Export Control Act and International
Traffic in Arms Regulations, as amended.
 
   
RRR.
  “ITU” means the International Telecommunication Union.
 
   
SSS.
  “ITU Region 2 Plan for BSS” means the ITU Region 2 Plan for BSS and Feeder
Link Assignments, as contained in Appendices 30/30A of the Radio Regulations.
 
   
TTT.
  “Launch Service Agreement” means the agreement executed between SES-LA and LSA
Vendor for the launch of the Satellite.
 
   
UUU.
  ***
 
   
XXX.
  “LSA Vendor” means the launch service provider selected by SES-LA in
accordance with and subject to the terms and conditions of this Agreement.
 
   
YYY.
  “MRC” shall have the meaning specified in Subsection 2.B(1).
 
   
ZZZ.
  ***
 
   
AAAA.
  “Non-US Interim Satellite License” shall have the meaning specified in clause
(a) of Subsection 2.H(5).
 
   
BBBB.
  ***
 
   
EEEE.
  “Orbital Location” shall have the meaning specified in Section 1.A.
 
   
FFFF.
  “Partial Loss” means any failure of a Transponder to operate in accordance
with the Technical Performance Specifications that does not result in a
Satellite Failure.

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

19



--------------------------------------------------------------------------------



 



     
GGGG.
  ***
 
   
HHHH.
  “Pre-Launch Expected Life” means the length of time from the expected
In-Service Date to the predicted End-of-Life of the QuetzSat-1 Satellite, as
determined immediately prior to launch using ***.
 
   
IIII.
  “Prime Rate” means the “prime rate” of interest as shown in the Money and
Investing Section of the Wall Street Journal as of the applicable date.
 
   
JJJJ.
  ***
 
   
NNNN.
  “QuetzSat” means QuetzSat, S. de R.L. de C.V.
 
   
OOOO.
  “QuetzSat-1 Satellite” shall have the meaning specified in Section 1.A.
 
   
PPPP.
  ***
 
   
QQQQ.
  “Regulatory Provisions” means all applicable requirements of the
Communications Act and the published policies, rules, decisions, and regulations
of the FCC, in each case as amended from time to time.
 
   
RRRR.
  ***
 
   
SSSS.
  “RFP” means a request for proposal.
 
   
TTTT.
  “Satellite” means the QuetzSat-1 Satellite ***
 
   
UUUU.
  ***
 
   
VVVV.
  “SCT” means Mexico’s Secretaría de Comunicaciones y Transportes and any
successor agency thereto.
 
   
WWWW.
  “Secondary Agreements” means collectively the DISH Secondary Agreement and the
EchoStar Secondary Agreement.
 
   
XXXX.
  ***
 
   
YYYY.
  “Service” means the use of the entire communications capacity on the Satellite
for the Intended Purpose, subject to the Capacity Obligation.
 
   
ZZZZ.
  “Service Term” shall have the meaning specified in Section 1.C.
 
   
AAAAA.
  ***
 
   
BBBBB.
  “SES-LA” shall have the meaning specified in the preamble paragraph.
 
   
CCCCC.
  ***
 
   
EEEEE.
  “SS/L” means Space Systems/Loral, Inc.
 
   
FFFFF.
  ***

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

20



--------------------------------------------------------------------------------



 



     
GGGGG.
  “Taxes” means taxes (including duties, fees or charges in the nature of taxes)
levied by Governmental Entities ***
 
   
HHHHH.
  “Technical Performance Specifications” means the technical performance
criteria for the Service on the QuetzSat-1 Satellite.
 
   
IIIII.
  “Technical Representative” means SES Engineering (US), Inc.
 
   
JJJJJ.
  ***
 
   
KKKKK.
  “Termination for Default” shall have the meaning specified in Section 9.A.
 
   
LLLLL.
  “Termination for Delay” shall have the meaning specified in Subsection 9.C(1).
 
   
MMMMM.
  “Termination Value” shall have the meaning specified in Section 9.E.
 
   
NNNNN.
  “Transponder” means a discrete communication path by which a signal is
transmitted using the Satellite.
 
   
OOOOO.
  “TT&C” means telemetry, tracking and control.
 
   
PPPPP.
  “TT&C Costs” shall have the meaning specified in Subsection 2.B(5).
 
   
QQQQQ.
  ***
 
   
RRRRR.
  “Unanimous Instructions” shall have the meaning specified in the Secondary
Agreements.
 
   
SSSSS.
  “User’s Guides” shall have the meaning specified in Subsection 4.B(1).
 
   
TTTTT.
  “Vendor” means the satellite manufacturer selected by SES-LA in accordance
with and subject to the terms and conditions of this Agreement.

 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this agreement as of the Effective Date.

                              ECHOSTAR 77 CORPORATION       SES LATIN AMERICA
S.A.    
 
                           
By:
              By:                                   (Signature)      
(Signature)    
 
                           
 
  Name:               Name:        
 
     
 
             
 
        (Typed or Printed Name)           (Typed or Printed Name)    
 
                           
 
  Title:               Title:        
 
     
 
             
 
   
 
                           
 
              By:                                               (Signature)
 
                           
 
                  Name:    
 
                                            (Typed or Printed Name)
 
                           
 
                  Title:    
 
                       
 
                                            ***

[Primary Service Agreement]
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

22